Citation Nr: 1525948	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  14-02 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during treatment at the Orange Park Medical Center on September 3, 2013.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service in the United States Air Force from July 1988 to July 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.  

The Virtual VA paperless claims processing system does not contain documents pertinent to the present appeal.  There are no documents in the Veterans Benefits Management System.

The appeal is REMANDED to the VAMC in Gainesville, Florida.  VA will notify the Veteran if further action is required.


REMAND

On Tuesday, September 3, 2013, the Veteran reported to the Orange Park Medical Center in Orange Park, Florida, with complaints of headaches and dizziness after involvement in a car accident three days earlier.  She arrived by herself at the hospital.  The severity of her discomfort was described as moderate.  She was diagnosed with acute post-concussive syndrome.  Her condition improved after treatment, and she was discharged the same day.  She was given three prescriptions.  Her private treatment had not been authorized by VA in advance.  On Wednesday, September 4, 2013, at approximately 6:15 p.m., the Veteran reported to the VAMC in Gainesville, Florida, with continuing complaints of headaches.  Upon examination, there was no evidence of a closed-head injury.  She was given further prescriptions to take, and discharged the same day.  

The Veteran is not service-connected for any headache disorder.  However, the Veteran is service-connected for a schizoaffective disorder, rated as 100 percent disabling.  Notably, the Veteran has permanent and total disability from her service-connected schizoaffective disorder.  
  
When the Veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that allow for him or her to be paid or reimbursed for the medical expenses incurred for that treatment if required criteria are met.  See 38 U.S.C.A. §§ 1725, 1728 (West 2014).  Application of either statute is generally dependent on whether the claimant has an adjudicated service-connected disability.  In the present case, in adjudicating the "unauthorized" medical expenses claim, 38 U.S.C.A. § 1728 for veterans with service-connected disability is for consideration as the Veteran has a permanent and total disability from a service-connected schizoaffective disorder.  See 38 C.F.R. § 17.120(a)(3) (2014).

A statement of the case (SOC) issued to an appellant must be complete enough to allow the appellant to present argument before the Board and must contain a summary of the applicable laws and regulations with appropriate citations and a discussion of how such laws and regulations affect the determination.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 19.29 (2014).  In this case, the December 2013 SOC did not include a citation and discussion of the correct provisions for reimbursement of "unauthorized" medical expenses when the treated disability was service-connected - the revised provisions of 38 U.S.C.A. § 1728 (effective October 2008) and 38 C.F.R. § 17.120.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  Rather, the December 2013 SOC erroneously included a citation to the provisions for prior authorization.  See 38 U.S.C.A. § 1703(a); 38 C.F.R. §§ 17.52, 17.53, 17.54.  To ensure due process, on remand, the VAMC should issue a supplemental SOC, which includes the provisions of 38 U.S.C.A. § 1728 (effective October 2008) and 38 C.F.R. § 17.120, and adjudicates the claim under the provisions for reimbursement of "unauthorized" medical expenses for Veteran's with certain service-connected disabilities.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Accordingly, the case is REMANDED for the following action:

Adjudicate the "unauthorized" medical expenses issue on appeal, taking into account any additional evidence secured of submitted.  If the benefit sought is not granted, the Veteran and her representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should contain the most recent, amended provisions of 38 U.S.C.A. §§ 1725, 1728 and 38 C.F.R. §§ 17.120, 17.1002 and any applicable regulations for reimbursement of "unauthorized" medical expenses.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

